t c memo united_states tax_court wilson heirs trust r s ohendalski trustee petitioner v commissioner of internal revenue respondent docket no 22627-14l filed date richard s ohendalski trustee for petitioner susan kathy greene for respondent memorandum findings_of_fact and opinion pugh judge richard s ohendalski a resident of texas in his capacity as trustee for petitioner wilson heirs trust trust petitioned the court for review of respondent’s notice_of_determination concerning collection action s under and or sustaining the notice_of_intent_to_levy levy notice and filing of a notice_of_federal_tax_lien lien notice with respect to the trust’s unpaid federal tax_liabilities reported on form sec_1041 u s income_tax return for estates and trusts for and the issue for decision is whether respondent may proceed with the collection actions identified in the notice_of_determination findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the trust had a texas mailing address and legal residence at the time the petition was filed on date respondent issued to the trust the lien notice at issue in this case and on date respondent timely received from mr ohendalski a form request for a collection_due_process or equivalent_hearing requesting a hearing on date respondent issued to the trust the levy notice at issue in this case and on date respondent timely received from mr ohendalski a form requesting a hearing in both hearing requests mr ohendalski summarized the trust’s reason for the challenge as follows taxpayer not covered by statutory unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended in effect at all relevant times levy and distraint authority this was the only issue raised during the administrative hearing as well the trust did not challenge the underlying liabilities the settlement officer rejected the trust’s position as frivolous and on date respondent issued the notices of determination the trust timely petitioned the court for review opinion if a taxpayer requests a hearing in response to a lien or levy notice pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b at the hearing the taxpayer may raise any relevant issue sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is at issue we review the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability it not properly at issue we review the determination for abuse_of_discretion id pincite the question of whether the trust is subject_to the proposed collection actions was the only issue that mr ohendalski raised during the administrative hearing and is the only issue before us see 129_tc_107 i ssues under sec_6330 must have been raised properly when the appeals officer made her determination before we can review those issues in the context of an appeal of that determination the trust has not challenged whether the settlement officer satisfied the verification requirements of sec_6330 and our review of the administrative record and notice_of_determination likewise reveals no irregularities at trial mr ohendalski explained that he was not intending to take a frivolous position nor was he claiming that the trust was exempt from collection activities just because it is a_trust rather his position is that the collection action is improper because the trust is not among the entities covered by the levy procedures under sec_6331 he bases his legal argument on the language of sec_6331 as clarified in his view by sec_3310 of the internal_revenue_code_of_1939 we begin our analysis where mr ohendalski did with sec_6331 that section authorizes the internal_revenue_service to collect by levy taxes owed from any person liable to pay any_tax who neglects or refuses to pay the same within days after notice_and_demand mr ohendalski argues that we must define any person by reference to sec_3310 of the internal revenue code because sec_3310 was the predecessor provision to sec_6331 that matches the statute congress enacted originally mr ohendalski argues that we must resort to the original statute because the internal_revenue_code is a code not positive law and as a code it is only prima facia evidence of what was in the statute that congress enacted when mr ohendalski traces sec_6331 back to a statute enacted by congress he ends with the statute enacted in sec_3310 he asserts that the original section covered only two classes of persons and that the trust does not fall in either class therefore according to mr ohendalski the trust cannot be subject_to levy when asked by the court whether he would agree that the trust is subject_to levy if we produced a citation of a statute rather than the internal_revenue_code that includes the same language that now appears in sec_6331 mr ohendalski readily did so we now fulfill our promise sec_6331 was enacted as part of the internal_revenue_code of irc ch 68a stat pincite which provides if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary or_his_delegate to collect such tax by levy upon all property and rights to property belonging to such person or on which there is a lien provided in this chapter for the payment of such tax thus irc sec_6331 is positive law as is for that matter the internal_revenue_code_of_1986 which was enacted by congress in the tax_reform_act_of_1986 pub_l_no stat see u s c sec_112 each amendment thereto also is positive law and as we have said before any argument that the revenue laws are not applicable because of the status of the internal_revenue_code is frivolous e g wagenknecht v commissioner tcmemo_2008_288 urban v commissioner tcmemo_1984_85 the language used in sec_6331 has changed very little since the original statute was enacted in the provision applies to any person liable to pay any_tax as the trust is a person liable to pay any_tax sec_6331 we hold that it is covered by the levy procedures under sec_6331 we find no abuse_of_discretion by the settlement officer and sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
